Citation Nr: 1142914	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-07 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected intervertebral disc syndrome (IVDS), post operative laminectomy and lumbar fusion; and associated radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to September 1967. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued the 40-percent rating for the Veteran's service-connected intervertebral disc syndrome (IVDS), post operative laminectomy and lumbar fusion.  

The issue of an increased rating for the service-connected IVDS was initially before the Board in December 2008, at which time it was remanded for further evidentiary development.  In March 2010, the Board denied an increased rating for IVDS, but granted separate compensable ratings for radiculopathy of the left and right lower extremities.  At the time, pursuant to Rice v. Shinseki, the Board additionally found that the issue of entitlement to a TDIU was under consideration, even though the RO had not developed or adjudicated this issue.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).  The Board then remanded the issue of entitlement to a TDIU for further evidentiary development, including consideration for an extra-schedular rating.  Here, because the Veteran and the evidence of record reasonably raised the question of whether he is unemployable due to the IVDS for which an increased rating was sought, the issue of whether a TDIU is warranted as a result of the IVDS was part and parcel with the increased rating claim.  Id.  However, because the Veteran only has a combined disability rating of 50-percent, the Board remanded the issue currently on appeal for an extra-schedular consideration under 38 C.F.R. §§ 3.321(b) and 4.16(b).    

In a May 2011 rating decision, pursuant to the Board's March 2010 decision granting separate compensable ratings for radiculopathy of the left and right lower extremities, the RO granted service connection for radiculopathy of the left and right lower extremities and assigned a 10-percent rating for each lower extremity.  The Veteran has not appealed either the initial ratings or effective date assigned for these conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must separately appeal these downstream issues).  Therefore, they are not before the Board.

As support of his claim for a higher disability rating for his service-connected back disability, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2008.  

In August 2011, the Veteran submitted additional evidence in the form of new private treatment records, a statement from a private physician, and a lay statement.  This evidence has not yet been considered by the RO; however, because this evidence was submitted with a waiver of RO consideration, the Board accepts it for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's service-connected IVDS, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity do not present such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2.  The Veteran has the following service-connected disabilities: IVSD, post operative laminectomy and lumbar fusion, rated as 40-percent disabling; radiculopathy of the right lower extremity, rated as 10-percent disabling; radiculopathy of the left lower extremity, rated as 10-percent disabling; and donor site, left iliac crest associated with IVDS, post operative laminectomy and lumbar fusion; rated as noncompensable.  The Veteran does not meet the percentage criteria for TDIU.

3.  The evidence does not demonstrate that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular rating for IVDS and associated radiculopathy of the bilateral lower extremities under 38 C.F.R. § 3.321(b) are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.321(b) (2011).

2.  The criteria are not met for entitlement to a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in August 2005 and January 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the January 2009 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in January 2009, after issuance of the initial unfavorable AOJ decision in November 2005.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in August 2005, followed by subsequent VCAA and Dingess notice in January 2009, the RO readjudicated the claim in SSOCs dated in December 2009 and July 2011.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Further, the Veteran has submitted numerous statements in support of his claim.  He also has been provided VA examinations in connection with his claim.  Additionally, he was provided an opportunity to provide testimony before a Veterans Law Judge at a videoconference hearing.  Thus, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, the RO was instructed to submit the Veteran's claim for an increased rating for his IVDS to the Undersecretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation.  The Board finds that the RO has complied with these instructions and that the administrative review for extra-schedular consideration dated in June 2011 substantially complies with the Board's March 2010 remand directives as it considered and responded to the Board's queries in its remand.  Stegall v. West, 11 Vet. App. 268 (1998).  




Analysis - Extra-Schedular Rating under 38 C.F.R. § 3.321(b)(1)

In certain cases, an extra-schedular rating may be assigned to the Veteran.  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is applied when the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration under 38 C.F.R. § 3.321(b) is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's' exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the VA's Schedule for Rating Disabilities (Rating Schedule) is inadequate to evaluate a Veteran's' disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's' disability picture requires the assignment of an extra-schedular rating.  Id.; VAOPGCPREC 6-96.  

In this case, in light of certain favorable evidence of record, in its March 2010 Board remand, the Board asked the AOJ to refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to an extra-schedular TDIU rating in accordance with the provisions of 38 C.F.R. §§ 3.321(b) and 4.16(b).  The AOJ complied with this request, and the Director of Compensation and Pension issued a June 2011 letter opining that the Veteran was not entitled to an extra-schedular rating under 38 C.F.R. §§ 3.321(b) and 4.16(b).  Therefore, the issue of extra-schedular rating under 38 C.F.R. § 3.321(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extra-schedular issue on the merits.

In this case, the evidence of record shows that the Veteran was hospitalized in January 1989 for a bilateral posterolateral fusion, L4-5, placement of osteostimulator.  The Veteran also had two back surgeries during his period of service.  No other evidence has been submitted showing inpatient treatment for IVDS since 1989.

The Veteran also asserts that he has not worked since 1989 due to his service-connected back disability.  See March 2008 videoconference hearing transcript.

The Veteran has submitted an opinion from J. C. Carson, M.D., dated in March 2008, stating that the Veteran was "very limited in physical activity."

In his June 2011 letter, the Director of Compensation and Pension opined that the Veteran was not entitled to an extra-schedular rating under 38 C.F.R. §§ 3.321(b).  The Director noted that the Veteran was service-connected for IVDS, evaluated as 40-percent disabling; radiculopathy of the right lower extremity, evaluated as 10-percent disabling; radiculopathy of the left lower extremity, evaluated as 10-percent disabling; and donor site, left iliac crest, evaluated as 0-percent disabling.  The combined total evaluation for compensation is 50 percent.  The Director observed that the Veteran also has been diagnosed with diabetes mellitus type II; coronary artery disease; hypertension; depression and anxiety; bilateral upper extremity weakness; and degenerative joint disease of both knees, the cervical spine, and left ankle.  An X-ray taken in 2005 revealed small metallic bullet fragments in the left ankle.  None of these conditions are service-connected.  

The Director also discussed the results of the most recent VA examination in July 2009, which revealed a normal posture, an antalgic gait, and normal symmetry and appearance of the spine.  No ankylosis, kyphosis, lordosis, or other deformities of the spine were noted.  Spasms were found on examination.  Range of motion testing of the lumbar spine revealed 30 degrees of forward flexion, 5 degrees of extension, 10 degrees of right and left lateral flexion, and 10 degrees of right and left lateral rotation.  The Veteran reported pain on motion.  The July 2009 VA examiner opined that the Veteran's service-connected lumbar spine condition and bilateral lower extremity conditions prevented the Veteran from maintaining gainful employment.  

The Director also noted that the Veteran reported being unemployable since 1989 due to his lumbar spine and bilateral lower extremity disabilities.  However, it also was noted that entitlement to VA pension was granted, effective January 5, 1993, following a brief hospitalization for chest pain and anxiety.  Moreover, no available medical evidence notes any hospitalizations, incapacitating episodes, or surgical procedures in the past 15 years related to the service-connected IVDS.  However, medical evidence reveals a two-day period of incapacitation due to the service-connected IVDS requiring physician-prescribed bed rest in 1973.

The Director concluded that the objective evidence did not demonstrate that the Veteran's lumbar spine disability and associated bilateral lower extremity radiculopathy warrants an evaluation in excess of the combined 50-percent rating currently assigned because evidence does not show frequent hospitalization or marked interference with employment due to the service-connected disabilities.  The Director indicated that the July 2009 VA examiner's opinion that the Veteran's service-connected disabilities render him unemployable was not supported by the objective medical findings.  While the Veteran takes medication for back pain, no other treatment has been noted in recent years.

Significantly, there is no evidence that an extra-schedular rating under 38 C.F.R. § 3.321(b) is warranted.  In this case, there is evidence of only a one-time hospitalization associated with the service-connected IVDS in question, over 20 years ago.  Specifically, as mentioned above, the Veteran was hospitalized in January 1989 for back surgery.  However, since then, the Veteran's treatment has been primarily on an outpatient basis, not as an inpatient.  Medical treatment records dated in the past few years show only treatment with medication.  In addition, while the Veteran asserts that he is unable to work due to his service-connected back disability and associated radiculopathy of the bilateral lower extremities, medical evidence of record also shows that he has been diagnosed with several other nonservice-connected disabilities, including degenerative joint disease of both knees, the cervical spine, and left ankle.  He also has right upper extremity carpal tunnel syndrome, which is nonservice-connected as well.  In this regard, there is no medical evidence showing that the Veteran's service-connected IVDS and associated bilateral lower extremity radiculopathy, alone, render the Veteran unemployable beyond what is contemplated by his current disability rating.  Thus, although the Board acknowledges that the Veteran's service-connected IVDS and associated bilateral lower extremity radiculopathy have some impact on his employment, it finds no evidence that these service-connected disabilities markedly interfere with his ability to work above and beyond that contemplated by his separate schedular rating.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

Accordingly, the preponderance of the evidence is against the claim, and the extra-schedular evaluation is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), he or she is nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to secure employment due to his service-connected IVDS and associated bilateral lower extremity radiculopathy.  He indicates his service-connected disability has prevented him from obtaining employment.  The Veteran asserts he has been unemployed since 1989.  He last worked as a minister.  See March 2008 videoconference hearing transcript.  

The Veteran has the following service-connected disabilities: IVSD, post operative laminectomy and lumbar fusion, rated as 40-percent disabling; radiculopathy of the right lower extremity, rated as 10-percent disabling; radiculopathy of the left lower extremity, rated as 10-percent disabling; and donor site, left iliac crest associated with IVDS, post operative laminectomy and lumbar fusion; rated as noncompensable.  Consequently, his combined total service-connected disability rating is only 50 percent.  See 38 C.F.R. § 4.25.  Therefore, he does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation. 38 C.F.R. § 4.16(b).

However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although Bagwell and Floyd only dealt with ratings under 
§ 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under 
§ 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, then does the Board have jurisdiction to decide the extra-schedular claim on the merits.  In fact, most recently, the Court held that, while the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of Compensation and Pension determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra[-]schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

In this regard, as previously discussed, in light of certain favorable evidence of record, in its March 2010 Board remand, the Board asked the AOJ to refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to an extra-schedular TDIU rating in accordance with the provisions of 38 C.F.R. § 4.16(b).  The AOJ complied with this request, and the Director of Compensation and Pension issued a June 2011 letter opining that the Veteran was not entitled to an extra-schedular rating under 38 C.F.R. 
§ 4.16(b).  Therefore, the issue of extra-schedular rating under 38 C.F.R. § 4.16(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extra-schedular issue on the merits.

In this vein, an August 2005 VA examination noted no incapacitating episodes, but noted that the Veteran was unemployed, though no reason for such unemployment was provided.  VA treatment records dated from October 2004 to November 2006 show complaints of, and treatment for, chronic back pain, which was noted to affect the Veteran's physical activity level.  A November 2005 VA treatment record noted that the Veteran was "[d]isabled with back from service...."  

A December 2007 VA treatment record notes the Veteran's occupation to be a minister.

Lay statements dated in February 2008 and March 2008 indicate that the Veteran's back disability has worsened over the years and causes him great pain, making physical activity nearly impossible for the Veteran to perform. 

A March 2008 statement from J. C. Carson, M.D., indicated that the Veteran has a diagnosis of degenerative arthritis of the lumbar spine and spondylosis, due to which he is very limited in physical activity.

In March 2008, the Veteran testified that he felt pain in his back and radiating pain in his legs all the time.  He testified that he could no longer work as a preacher because he could not stand for a long period of time.  He reported being unemployed since 1989.

A July 2009 VA examination revealed that, following discharge from service, the Veteran worked in various capacities, including as a heavy equipment operator and truck driver.  From 1984 to 1992, the Veteran worked as a pastor at a church.  He reported being unemployed since 1992 due to his inability to walk and stand, and due to back and leg pain.  The Veteran reported persistent, intermittent back and leg pains since discharge from service.  He underwent lumbar surgery in 1989.  He was being treated with non-steroidal anti-inflammatory drugs (NSAIDS) and pain medication.  He was not taking narcotics at the time.  Current symptoms included constant, moderate low back pain and burning pains to legs.  Other symptoms included weakness of the leg or foot, decreased motion, stiffness, weakness, spasms, and pain in the low back with pain and numbness down the legs to the feet.  With severe flare-ups, the Veteran stated that the pain to his legs was so severe that he could not stand up.  On examination, posture was normal.  The spine was symmetrical in appearance.  There was no gibbus, kyphosis, listing, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  No atrophy, tenderness, or weakness was found, but there was evidence of spasms, guarding, and pain with motion.  There was evidence of pain on active range of motion and following repetitive motion.  The effects of this disability on occupational activities were decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the lower extremity, and pain.  The VA examiner opined that the Veteran's service-connected lumbar spine disorder would prevent him from gainful employment in both physical and sedentary occupations because the Veteran was severely limited in standing, walking, bending, squatting, and lifting due to the pain in his low back, and pain and weakness in the legs due to the radiculopathy.  He also was limited in constant sitting and the pain would interfere with his ability to concentrate.  

VA treatment records dated from August 2006 to March 2009 reveal additional complaints of, and treatment for, back pain, which was eased with lying down and resting in a recliner.  These VA treatment records additionally note that the Veteran also has been diagnosed with other nonservice-connected disabilities, including diabetes mellitus type II, hypertension, osteoarthritis, angina by history, and depression.  See VA treatment record dated in August 2008.

In a June 2011 letter, the Director of Compensation and Pension opined that the Veteran was not entitled to an extra-schedular rating under 38 C.F.R. § 4.16(b).  The Director noted that the Veteran was service-connected for IVDS, evaluated as 40-percent disabling; radiculopathy of the right lower extremity, evaluated as 10-percent disabling; radiculopathy of the left lower extremity, evaluated as 10-percent disabling; and donor site, left iliac crest, evaluated as 0-percent disabling.  The combined total evaluation for compensation is 50 percent.  The Director observed that the Veteran also has been diagnosed with diabetes mellitus type II; coronary artery disease; hypertension; depression and anxiety; bilateral upper extremity weakness; and degenerative joint disease of both knees, the cervical spine, and left ankle.  An x-ray taken in 2005 revealed small metallic bullet fragments in the left ankle.  None of these conditions are service-connected.  

The Director also discussed the results of the most recent VA examination in July 2009, as discussed above.  As noted above, the July 2009 VA examiner opined that the Veteran's service-connected lumbar spine condition and bilateral lower extremity conditions prevented him from maintaining gainful employment.  

The Director also noted that the Veteran reported being unemployable since 1989 due to his lumbar spine and bilateral lower extremity disabilities.  However, it also was noted that entitlement to VA pension was granted, effective January 5, 1993, following a brief hospitalization for chest pain and anxiety.  Moreover, no available medical evidence notes any hospitalizations, incapacitating episodes, or surgical procedures in the past 15 years related to the service-connected IVDS.  However, medical evidence reveals a two-day period of incapacitation due to the service-connected IVDS requiring physician-prescribed bed rest in 1973.

The Director concluded that the objective evidence did not demonstrate that the Veteran's lumbar spine disability and associated bilateral lower extremity radiculopathy warrants an evaluation in excess of the combined 50 percent rating currently assigned because evidence does not show frequent hospitalization or marked interference with employment due to the service-connected disabilities.  The Director indicated that the July 2009 VA examiner's opinion that the Veteran's service-connected disabilities render him unemployable was not supported by the objective medical findings.  While the Veteran takes medication for back pain, no other treatment has been noted in recent years.

An August 2011 statement from A. Carlo-Torres, M.D., provided a list of the Veteran's diagnoses, including hypercholesterolem, obesity, angina pectoris, peptic ulcer, disorders of bursae and tendons in the shoulder region, hypertension, diabetes mellitus, actinic keratosis, neck pain, diabetic neuropathies, lumbago, pain in thoracic spine, and peripheral vascular disease in the leg/foot.  Most of these diagnoses are nonservice-connected.  This physician indicated that, due to these diagnoses, the Veteran was unemployable. 

Overall, the evidence does not support an extra-schedular TDIU under 38 C.F.R. § 4.16(b).  The evidence of record, as a whole, does not demonstrate that the Veteran cannot obtain and maintain gainful employment solely due to his service-connected IVDS and associated bilateral lower extremity radiculopathy.  As noted above, the Veteran has been diagnosed with many other nonservice-connected disabilities that also may have an impact on his employability.  Furthermore, while a July 2009 VA examiner opined that the Veteran would be unable to obtain and maintain employment in a physical or sedentary capacity, there is no other evidence to support this opinion.  Specifically, VA treatment records, physicians' statements, and the Veteran's own testimony, all point to the Veteran being unable to work in a physical capacity only.  The record does not indicate that the Veteran is unable to work in a sedentary job, based on his past education, training, and previous job experience, as well as his current physical restrictions.  

Even without consideration of the effect of the Veteran's nonservice-connected disabilities and advancing age, the evidence of record, as a whole, shows the Veteran's service-connected IVDS and associated bilateral lower extremity radiculopathy, standing alone, do not prevent him from securing gainful employment.  38 C.F.R. §§ 3.341(a), 4.16(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Therefore, the Board finds that the criteria for awarding a TDIU on an extra-schedular basis are not met.  38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for IVDS and associated bilateral lower extremity radiculopathy is denied.

A TDIU on an extra-schedular basis is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


